On &_ WwW NHN

CoC Oo Oe “SN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-cv-00715-RCJ-CBC Document 78 Filed ee) Page 1 of 3

WD

 

ys renomaie

FILED RECEIVED
ENTERED SERVED 0
COUNSEL/PARTIES OF RECOR|

 

Wade Carner, Esq.
Nevada Bar No. 11530
Thorndal, Armstrong, Delk, Balkenbush & Eisinger AUG 28 2019
6590 S. McCarran, Suite B
Reno, Nevada 89509

 

 

 

 

Tel: (775) 786-2882 CLERK US DISTRICT COURT
wnc@thorndal.com DISTRICT OF NEVADA
Attorney for Defendant BY: DEPUTY

 

nm

CF

 

LVR MECHANICAL, INC., d.b.a. LVR ENERGY & MECHANTCAL
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ORDER

MELROK, LLC, a Delaware limited

liability company, CASE NO. 3:16-cv-00715-RCJ-CBC
Plaintiff,

VS.

LVR MECHANICAL, INC., a New York MOTION TO DISASSOCIATE

corporation, d.b.a. LVR ENERGY & COUNSEL

MECHANICAL; DOES I-V; and

ROES VI-X,
Defendants.

 

 

 

 

COMES NOW Defendant, LVR MECHANICAL, INC., d.b.a. LVR ENERGY &
MECHANICAL, by and through its attorneys, Thorndal Armstrong Delk Balkenbush &
Eisinger, hereby moves this Court to disassociate BRIAN M. BROWN, ESQ., as counsel for
Defendant, LVR MECHANICAL, INC., d.b.a. LVR ENERGY & MECHANICAL, as he is no
longer associated with the firm of Thorndal Armstrong Delk Balkenbush & Eisinger. Wade
Carner, Esq., of the firm Thorndal Armstrong Delk Balkenbush & Eisinger will continue to
represent Defendant, LVR MECHANICAL, INC., d.b.a. LVR ENERGY & MECHANICAL, in
this action. Thorndal Armstrong Delk Balkenbush & Eisinger respectfully requests the removal
of Brian M. Brown, Esq., from the list of attorneys associated with this case, as well as
///

///
//1
//1

 

 
o CO SN DH OW SP WD NYO

DO DPNO NNO NO NHN BK DD RN NO me ee
oo NN Nn WO F&F WD NY -=& DW OO OH I DB UA FP W NY —| OC

 

 

 

Case 3:16-cv-00715-RCJ-CBC Document 78 Filed 08/26/19 Page 2 of 3

future pleadings and counsel's proofs of service.

DATED this 26" day of August, 2019.

THORNDAL, ARMSTRONG,
DELK, BALKENBUSH & EISINGER

By: __/s/_ Wade Carner
WADE CARNER, ESQ.
Nevada Bar No. 11530
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
Attorney for Defendant
LVR MECHANICAL, INC., d.b.a. LVR
ENERGY & MECHANICAL

(ANY ihe SO ORDERED

GE yacismee: JUDGE

DATED: Swan 6[Z8[2DLP

 

 
